Per "Curiam:.1,’
Defendant ’was tried by the court without a jury on a charge of indecent liberties with *635a minor male, CLS 1961, § 750.336 (Stat Ann 1954 Rev § 28.568), and convicted. The trial judge permitted cross-examination of defendant on a prior charge of sodomy over objection. On appeal, defendant contends this ivas reversible error.
It was error to permit such cross-examination. We need not determine the effect of the error on a jury trial conviction. The record in this nonjury trial contains substantial evidence to support the conviction, and we are unable to say the error was reversible error in this instance.
Affirmed.
Quinn, P. J., and Holbrook and Vander Wal, JJ., concurred.